SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 12, 2013 IF BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35226 45-1834449 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 201 East Cherry Street, Watseka, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (815) 432-2476 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 10, 2013, IF Bancorp, Inc. (the “Company”) granted options and restricted stock awards under the IF Bancorp, Inc. 2012 Equity Incentive Plan (the “Plan”).Each award granted under the Plan is evidenced by an award agreement signed by the grantee.Attached hereto as Exhibits 10.1 through 10.4, respectively, are forms of the Executive Stock Option Agreement, the Director Stock Option Agreement, the Executive Restricted Stock Award Agreement and the Director Restricted Stock Award Agreement (collectively, the “Agreements”). The Executive Stock Option Agreement and Director Stock Option Agreement provide the terms of individual option grants, including the number of options granted, the exercise price per share, the date of grant, the vesting commencement date and vesting schedule, restrictions on transfer, the effect of termination under certain conditions, and the term and expiration date of the options. The Executive Restricted Stock Award Agreement and Director Restricted Stock Award Agreement provide the terms of individual restricted stock awards, including the number of shares awarded, the vesting schedule, restrictions on transfer, grantee rights prior to vesting of awards, and the effect of termination under certain conditions. The foregoing description of the material terms of the Agreements does not purport to be complete and is qualified in its entirety by reference to Exhibits 10.1 to 10.4, which are incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. The following Exhibits are attached as part of this report: Exhibit No. Description Form of Executive Stock Option Agreement Form of Director Stock Option Agreement Form of Executive Restricted Stock Award Agreement Form of Director Restricted Stock Award Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. IF BANCORP, INC. DATE:December 12, 2013 By: /s/ Alan D. Martin Alan D. Martin President and Chief Executive Officer
